


EXHIBIT 10.5


SECOND AMENDMENT TO LEASE AGREEMENT




THIS SECOND AMENDMENT TO LEASE AGREEMENT (“Amendment”) dated as of September 18,
2013 (“Effective Date”) by and between Roger G. Little, Trustee of SPI-Trust,
under a declaration of trust, dated May 3, 1976, and recorded with Middlesex
South District Registry of Deeds, Book 12970, Page 625 (“Landlord"), and Spire
Corporation, a Massachusetts corporation ("Tenant").


Preliminary Statement


A.Landlord and Tenant have entered into a Lease Agreement dated as of
November 30, 2007, as amended by that certain First Amendment to Lease Agreement
dated as of September 18, 2010 (as amended, “Lease”) pertaining to the entire
building located at 40 Wiggins Avenue, Bedford, Massachusetts (the “Building”)
consisting of approximately 144,230 square feet (“Original Premises”).


B.Landlord desires to lease a portion of the Original Premises containing
approximately 27,048 rentable square feet and shown as the cross-hatched box on
the lower right side of the plan attached hereto as Exhibit A (“Surrendered
Premises”) directly to a third party, N2 Biomedical LLC (“N2”), and Tenant is
willing to surrender the Surrendered Premises to Landlord in accordance with the
terms of the Lease.


C.Landlord and Tenant wish to amend the Lease to reduce the Original Premises as
hereinafter set forth and to address certain other issues all as more
particularly set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Lease, Landlord and Tenant hereby agree as follows:
1.Premises. As of the Effective Date and subject to the condition that Landlord
enters into a lease of the Surrendered Premises with N2, Tenant shall surrender
the Surrendered Premises to Landlord in accordance with the requirements of the
Lease. Tenant shall have no further rights of any kind with respect to the
Surrendered Premises. As of the Effective Date, the term “Premises” shall mean
the premises containing approximately 117,182 rentable square feet of the
building determined by withdrawing the Surrendered Premises from the Original
Premises.


2.Continuing Obligations. Notwithstanding the reduction of the Premises contain
in Section 1 above, nothing contained herein shall relieve Tenant from its
obligations as contained in the Lease (without regard to this Amendment) with
respect to the Original Premises and the Real Estate, it being agreed for the
benefit of Landlord and N2 that Tenant shall retain all obligations contained in
the Lease (without regard to this Amendment) except (i) to the extent such
obligations with respect to the Surrendered Premises are assumed by N2 in the
lease attached hereto as Exhibit B, and (ii) that Base Rent shall be reduced to
the amounts set forth in Section 3 below.


Tenant agrees that it has entered into a separate services agreement with N2
(the “Services Agreement”) which provides for, among other things, the payment
of N2’s pro rata share of Real Estate Taxes, Insurance Costs, Utility Costs and
costs of snow removal and landscaping of the Real Estate paid by Tenant (the
“Indemnity Expenses”). In the event (i) N2 does not pay the Indemnity Expenses
when due under the Services Agreement, (ii) Tenant notifies Landlord within
thirty (30) days that N2 has not paid the Indemnity Expenses, and (iii) Tenant
has used diligent efforts to collect such Indemnity Expenses




--------------------------------------------------------------------------------




from N2, then Landlord shall pay such unpaid Indemnity Expenses to Tenant within
thirty (30) days of Landlord’s receipt of reasonable documentation of the same.


3.Base Rent. Section 3(a) of the Lease is hereby amended to substitute the rent
table contained therein with the following table:
Period:
Annual Base Rental Rate (per square foot)
Annual Base Rental:
Monthly Base Rental:
Effective Date through end of Lease Year 6
$16.00
$1,874,912.00
$156,242.66
7
$16.50
$1,933,503.00
$161,125.25
8
$17.00
$1,992,094.00
$166,007.83
9
$17.50
$2,050,685.00
$170,890.41
10
$18.00
$2,109,276.00
$175,773.00



4.Common Areas. Tenant acknowledges and agrees that N2 shall have the right, in
common with Tenant, to use all access roads, driveways, parking areas, loading
docks, sidewalks, landscaped areas, trash pick-up areas, recreational areas and
other amenities which are located within the Real Estate, as well as common
areas in the Building shown as the cross-hatched areas on Exhibit A which are
designated as “N2-Spire Common Space”.


5.Signage. Tenant acknowledges and agrees that N2 shall have the right to a sign
on the exterior of the Building.


6.Bind and Inure. This document shall become effective and binding only upon the
execution and delivery of this Amendment by Landlord and Tenant. This Amendment
shall be binding upon and inure to the benefit of the successors and assigns of
the parties hereto.


7.Counterparts. This Amendment may be executed in any number of counterparts,
provided each of the parties hereto executes at least one counterpart; each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement. This Amendment may be
executed and delivered by facsimile or other electronic transmission, and such
signatures shall have the same force and effect as originals.


8.Capitalized Terms. Capitalized terms not defined herein shall have the meaning
ascribed to them in the Lease.


9.Ratification. Except as expressly amended by this Amendment, the Lease shall
continue in full force and effect as heretofore. In the event of any conflict
between the terms and provisions of this Amendment and the terms and provisions
of the Lease, the terms and provisions of this Amendment shall control. This
Amendment sets forth the entire agreement of the parties with respect to the
subject matter as of the date hereof and no prior agreement, letters,
representations, warranties, promises or understandings pertaining to any such
matters shall be effective for any such purpose.






--------------------------------------------------------------------------------




WITNESS the execution hereof as an instrument under seal as of the day first
above written.
LANDLORD:
SPI-Trust


By:     /s/ Roger G. Little            
Roger G. Little, Trustee




TENANT:
Spire Corporation


By:     /s/ Rodger W. LaFavre            
Name:    Rodger W. LaFavre
Title:    Chief Operating Officer
Hereunto duly authorized
    








--------------------------------------------------------------------------------




EXHIBIT INDEX


Exhibit A    Plan of Surrendered Premises


Exhibit B    N2 Lease


